Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  162334                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  DONNA CONFORTI, Personal Representative                                                              Elizabeth M. Welch,
  of the ESTATE OF JOHN CONFORTI,                                                                                    Justices
              Plaintiff-Appellee,
  v                                                                SC: 162334
                                                                   COA: 348745
                                                                   Macomb CC: 2017-002406-NI
  STANLEY WEBSTER CORNELL and METRO
  CONTROLS, INC.,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 29, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2021
           a0421
                                                                              Clerk